Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00129-CV

                                    Guangcun HUANG,
                                        Appellant

                                             v.

                                     Linman CHANG,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-12481
                           Honorable Peter Sakai, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, we WITHDRAW our August 4, 2021
opinion and judgment in this case. We MODIFY the trial court’s December 4, 2019 Final Decree
of Divorce to delete the provision entitled “Injunctive Relief.” We AFFIRM the trial court’s
December 4, 2019 Final Decree of Divorce as modified. We ORDER the costs of this appeal to be
paid by the party who incurred them.

       SIGNED October 6, 2021.


                                              _____________________________
                                              Beth Watkins, Justice